











































SOUND FINANCIAL, INC.


2008 EQUITY INCENTIVE PLAN


 

 
 
 
 



 
TABLE OF CONTENTS
 
Page
ARTICLE I PURPOSE
3
Section 1.1
General Purpose of the Plan.
3
ARTICLE II DEFINITIONS
3
ARTICLE III AVAILABLE SHARES
6
Section 3.1
Shares Available Under the Plan.
6
Section 3.2
Shares Available for Options and Stock Appreciation Rights.
6
Section 3.3
Shares Available for Restricted Stock Awards.
6
Section 3.4
Additional OTS Restrictions.
6
Section 3.5
Computation of Shares Issued.
7
ARTICLE IV ADMINISTRATION
7
Section 4.1
Committee.
7
Section 4.2
Committee Powers.
7
ARTICLE V STOCK OPTIONS
8
Section 5.1
Grant of Options.
8
Section 5.2
Size of Option.
8
Section 5.3
Exercise Price.
8
Section 5.4
Exercise Period.
9
Section 5.5
Vesting Date.
9
Section 5.6
Additional Restrictions on Incentive Stock Options.
9
Section 5.7
Method of Exercise.
10
Section 5.8
Limitations on Options.
11
Section 5.9
Prohibition Against Option Repricing.
11
ARTICLE VI STOCK APPRECIATION RIGHTS
12
Section 6.1
Grant of Stock Appreciation Rights.
12
Section 6.2
Size of Stock Appreciation Right.
12
Section 6.3
Exercise Price.
12
Section 6.4
Exercise Period.
12
Section 6.5
Vesting Date.
13
Section 6.6
Method of Exercise.
13
Section 6.7
Limitations on Stock Appreciation Rights.
14
Section 6.8
Prohibition Against Stock Appreciation Right Repricing.
14
ARTICLE VII RESTRICTED STOCK AWARDS
15
Section 7.1
In General.
15
Section 7.2
Vesting Date.
16
Section 7.3
Dividend Rights.
16
Section 7.4
Voting Rights.
16
Section 7.5
Designation of Beneficiary.
16
Section 7.6
Manner of Distribution of Awards.
16
ARTICLE VIII SPECIAL TAX PROVISION
17
Section 8.1
Tax Withholding Rights.
17
ARTICLE IX AMENDMENT AND TERMINATION
17
Section 9.1
Termination
17
Section 9.2
Amendment.
17
Section 9.3
Adjustments in the Event of Business Reorganization.
17

 
 
 
i


 

 
ARTICLE X MISCELLANEOUS
18
Section 10.1
Status as an Employee Benefit Plan.
18
Section 10.2
No Right to Continued Employment.
18
Section 10.3
Construction of Language.
18
Section 10.4
Governing Law.
18
Section 10.5
Headings.
18
Section 10.6
Non-Alienation of Benefits.
19
Section 10.7
Notices.
19
Section 10.8
Approval of Shareholders.
19

 


 


 


ii





 
SOUND FINANCIAL, INC.
2008 EQUITY INCENTIVE PLAN


 
ARTICLE I
PURPOSE
 
Section 1.1                                General Purpose of the Plan.
 
The purpose of the Plan is to promote the long-term growth and profitability of
Sound Financial, Inc., to provide directors, advisory directors, officers and
employees of Sound Financial, Inc. and its affiliates with an incentive to
achieve corporate objectives, to attract and retain individuals of outstanding
competence and to provide such individuals with an equity interest in Sound
Financial, Inc.


 
ARTICLE II
DEFINITIONS
 
The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:
 
Affiliate means any "parent corporation" or "subsidiary corporation" of the
Company, as those terms are defined in Section 424(e) and (f) respectively, of
the Code.
 
Award means the grant by the Committee of an Incentive Stock Option, a
Non-Qualified Stock Option, a Stock Appreciation Right, a Restricted Stock Award
or any other benefit under this Plan.
 
Award Agreement means a written instrument evidencing an Award under the Plan
and establishing the terms and conditions thereof.
 
Beneficiary means the Person designated by a Participant to receive any Shares
subject to a Restricted Stock Award made to such Participant that become
distributable, or to have the right to exercise any Options or Stock
Appreciation Rights granted to such Participant that are exercisable, following
the Participant's death.
 
Board means the Board of Directors of Sound Financial, Inc. and any successor
thereto.
 
Change in Control means any of the following events:
 


 
(a)
any third person, including a "group" as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, becomes the beneficial owner of shares of the
Company with respect to which 25% or more of the total number of votes for the
election of the Board may be cast;

 
(b)           as a result of, or in connection with, any cash tender offer,
merger or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were directors of the Company
shall cease to constitute a majority of the Board;
 
(c)           the stockholders of the Company approve an agreement providing
either for a transaction in which the Company will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of the Company; or
 
(d)           a tender offer or exchange offer for 25% or more of the total
outstanding Shares of the Company is commenced (other than such an offer by the
Company).
 
1





 
 
Code means the Internal Revenue Code of 1986, as amended from time to time.
 
Committee means the Committee described in Article IV.
 
Company means Sound Financial, Inc., a Federal corporation, and any successor
thereto.
 
Disability means a condition of incapacity of a Participant which renders that
person unable to engage in the performance of his or her duties by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.  Notwithstanding the above, the term
Disability in connection with Incentive Stock Options shall have the meaning
specified in Section 22(e)(3) of the Code.
 
Effective Date means the date on which the Plan is approved by the stockholders
of Sound Financial, Inc.
 
Exchange Act means the Securities Exchange Act of 1934, as amended.
 
Exercise Period means the period during which an Option or Stock Appreciation
Right may be exercised.
 
Exercise Price means the price per Share at which Shares subject to an Option
may be purchased upon exercise of the Option and on the basis of which the
Shares due upon exercise of a Stock Appreciation Right is computed.
 
Fair Market Value means, with respect to a Share on a specified date:


(a)           If the Shares are listed on any established stock exchange, the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on the Composite Tape or other comparable reporting system
for the exchange on the applicable date, or if the applicable date is not a
trading day, on the trading day immediately preceding the applicable date;
 
(b)           If the Shares are not traded on a national securities exchange but
are traded on the over-the counter market, if sales prices are not regularly
reported for the Shares for the trading day referred to in clause (a), and if
bid and asked prices for the Shares are regularly reported, the mean between the
bid and the asked price for the Shares at the close of trading in the
over-the-counter market on the applicable date, or if the applicable date is not
a trading day, on the trading day immediately preceding the applicable date; and
 
(c)           In the absence of such markets for the Shares, the Fair Market
Value shall be determined in good faith by the Committee.
 
Family Member means with respect to any Participant:


(a)           the lineal ascendants and lineal descendants of such Participant
or his spouse, or any one or more of them, or
 
(b)           an entity wholly owned by, including, but not limited to, a trust
the exclusive beneficiaries of which are, one or more of the lineal ascendants
or lineal descendants of such Participant or his spouse, or wholly owned jointly
by one or more of them and the Participant.
 
Incentive Stock Option means a right to purchase Shares that is granted to an
employee of the Company or any Affiliate that is designated by the Committee to
be an Incentive Stock Option and that is intended to satisfy the requirements of
Section 422 of the Code.
 

 
2


 
 
Non-Qualified Stock Option means a right to purchase Shares that is not intended
to qualify as an Incentive Stock Option or does not satisfy the requirements of
Section 422 of the Code.
 
Option means either an Incentive Stock Option or a Non-Qualified Stock Option.
 
Option Holder means, at any relevant time with respect to an Option, the person
having the right to exercise the Option.
 
Participant means any director, advisory director, officer or employee of the
Company or any Affiliate who is selected by the Committee to receive an Award.
 
Permitted Transferee means, with respect to any Participant, a Family Member of
the Participant to whom an Award has been transferred as permitted hereunder.
 
Person means an individual, a corporation, a partnership, a limited liability
company, an association, a joint-stock company, a trust, an estate, an
unincorporated organization and any other business organization or institution.
 
Plan means the Sound Financial, Inc. 2008 Equity Incentive Plan, as amended from
time to time.
 
Qualified Domestic Relations Order means a Domestic Relations Order that:


 
(a) clearly specifies:
 
 
(i)
The name and last known mailing address of the Option Holder and of each person
given rights under such Domestic Relations Order;

 
 
(ii)
the amount or percentage of the Option Holder's benefits under this Plan to be
paid to each person covered by such Domestic Relations Order;

 
 
(iii)
the number of payments or the period to which such Domestic Relations Order
applies; and

 
 
(iv)
the name of this Plan; and

 
    (b) does not require the payment of a benefit in a form or amount that is:
 
(i)           not otherwise provided for under the Plan; or
 
 
(v)
inconsistent with a previous Qualified Domestic Relations Order.

 
 
For the purposes of this Plan, a "Domestic Relations Order" means a judgment,
decree or order, including the approval of a property settlement that is made
pursuant to a state domestic relations or community property law and relates to
the provision of child support, alimony payments or marital property rights to a
spouse, child or other dependent of a Participant.
 
Restricted Stock Award means an award of Shares or Share Units pursuant to
Article VII.
 
Service means, unless the Committee provides otherwise in an Award Agreement,
service in any capacity as a director, advisory director, officer or employee of
the Company or any Affiliate.
 
Share means a share of common stock, par value $.01 per share, of Sound
Financial, Inc.
 
Share Unit means the right to receive a Share at a specified future date.
 
 
3


 
 
Stock Appreciation Right means the right to receive a payment in Shares measured
by the increase in the Fair Market Value of a Share over the Exercise Price of
that Stock Appreciation Right.
 
Stock Appreciation Right Holder means, at any relevant time with respect to a
Stock Appreciation Right, the person having the right to exercise the Stock
Appreciation Right.
 
Termination for Cause means termination upon an intentional failure to perform
stated duties, a breach of a fiduciary duty involving personal dishonesty which
results in material loss to the Company or one of its Affiliates or a willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or a final cease-and-desist order which results in material
loss to the Company or one of its Affiliates.  Notwithstanding the above, if a
Participant is subject to a different definition of termination for cause in an
employment or severance or similar agreement with the Company or any Affiliate,
such other definition shall control.
 
Vesting Date means the date or dates on which the grant of an Option or Stock
Appreciation Right is eligible to be exercised or the date or dates on which a
Restricted Stock Award ceases to be forfeitable.


 
ARTICLE III
AVAILABLE SHARES
 
Section 3.1   Shares Available Under the Plan.
 
Subject to adjustment under Article IX, the maximum aggregate number of Shares
representing Awards shall not exceed 202,237 Shares.  Shares representing tandem
Stock Appreciation Rights shall for such purpose only be counted as either
Shares representing Options outstanding or Stock Appreciation Rights
outstanding, but not as both.

 
Section 3.2   Shares Available for Options and Stock Appreciation Rights.
 
Subject to adjustment under Article IX and the limitations under Section 3.4
below, the maximum aggregate number of Shares which may be issued upon exercise
of Options and Stock Appreciation Rights shall be 144,455 Shares, and the
maximum aggregate number of Shares which may be issued upon exercise of Options
and Stock Appreciation Rights to any one individual in any calendar year shall
be 36,113 Shares.

 
Section 3.3   Shares Available for Restricted Stock Awards.
 
Subject to adjustment under Article IX and the limitations under Section 3.4
below, the maximum number of Shares which may be issued upon award or vesting of
Restricted Stock Awards under the Plan shall be 57,782 Shares and the maximum
aggregate number of Shares which may be issued upon award or vesting of
Restricted Stock Awards to any one individual in any calendar year shall be
14,445.

 
Section 3.4   Additional OTS Restrictions.
 
As long as the Plan is subject to OTS regulations as applicable on the Effective
Date, subject to adjustment under Article IX, the following additional
restrictions shall apply:


(a)           No Participant shall receive Options and Stock Appreciation Rights
with respect to more than 36,113 Shares.
 
(b)           No Participant shall receive Restricted Stock Awards with respect
to more than 14,445 Shares.
 
 
4


 
 
 
     (c)           No director or advisory director who is not also an employee
of the Company or its Affiliates shall receive Options and Stock Appreciation
Rights with respect to more than 7,222 Shares, and all such directors and
advisory directors as a group shall not receive Options and Stock Appreciation
Rights with respect to more than 43,336 Shares.
 
(d)           No director or advisory director who is not also an employee of
the Company or its Affiliates shall receive Restricted Stock Awards with respect
to more than 2,889 Shares, and all such directors and advisory directors as a
group shall not receive Restricted Stock Awards with respect to more than 17,334
Shares.
 
(e)           No Award may vest beginning earlier than one year from the
Effective Date of the Plan and all Awards shall vest in annual installments of
not more than 20% of the total Award.
 
(f)           The Vesting Date of an Award may only be accelerated in the event
of death, disability or a Change in Control.
 
(g)           Directors and executive officers of the Company must exercise or
forfeit their Options and SAR Awards in the event Sound Community Bank, the
Company’s wholly-owned operating subsidiary, becomes critically undercapitalized
(as defined in 12 C.F.R. Part  565.4), is subject to OTS enforcement action, or
receives a capital directive under 12 C.F.R. Part 565.7.
 
Section 3.5   Computation of Shares Issued.
 
For purposes of this Article III, Shares shall be considered issued pursuant to
the Plan only if actually issued upon the exercise of an Option or Stock
Appreciation Right or in connection with a Restricted Stock Award.  Any Award
subsequently forfeited, in whole or in part, shall not be considered issued.


 
ARTICLE IV
ADMINISTRATION
 
Section 4.1   Committee.
 
(a)           The Plan shall be administered by a Committee appointed by the
Board for that purpose and consisting of not less than two (2) members of the
Board.  Each member of the Committee shall be an "Outside Director" within the
meaning of Section 162(m) of the Code or a successor rule or regulation, a
"Non-Employee Director" within the meaning of Rule 16b-3(b)(3)(i) under the
Exchange Act or a successor rule or regulation and an "Independent Director"
under the corporate governance rules and regulations imposing independence
standards on committees performing similar functions promulgated by any national
securities exchange or quotation system on which Shares are listed.
 
(b)           The act of a majority of the members present at a meeting duly
called and held shall be the act of the Committee.  Any decision or
determination reduced to writing and signed by all members shall be as fully
effective as if made by unanimous vote at a meeting duly called and held.
 
(c)           The Committee's decisions and determinations under the Plan need
not be uniform and may be made selectively among Participants, whether or not
such Participants are similarly situated.
 
Section 4.2   Committee Powers.
 
 
Subject to the terms and conditions of the Plan and such limitations as may be
imposed by the Board, the Committee shall be responsible for the overall
management and administration of the Plan and shall have such authority as shall
be necessary or appropriate in order to carry out its responsibilities,
including, without limitation, the authority:
 
 
5


 
 
 
to interpret and construe the Plan, and to determine all questions that may
arise under the Plan as to eligibility for participation in the Plan, the number
of Shares subject to Awards to be issued or granted, and the terms and
conditions thereof;
 
 
(a)
with the consent of the Participant, to the extent deemed necessary by the
Committee, amend or modify the terms of any outstanding Award or accelerate or
defer the Vesting Date thereof;

 
(b)           to adopt rules and regulations and to prescribe forms for the
operation and administration of the Plan; and
 
(c)           to take any other action not inconsistent with the provisions of
the Plan that it may deem necessary or appropriate.
 
All decisions, determinations and other actions of the Committee made or taken
in accordance with the terms of the Plan shall be final and conclusive and
binding upon all parties having an interest therein.


 
ARTICLE V
STOCK OPTIONS
 
Section 5.1                                Grant of Options.
 
(a)           The Committee may, in its discretion, grant to a Participant an
Option to purchase Shares, subject to the limitations of the Plan, including
Section 3.4 above.  An Option must be designated as either an Incentive Stock
Option or a Non-Qualified Stock Option and, if not designated as either, shall
be a Non-Qualified Stock Option.  Only employees of the Company or its
Affiliates may receive Incentive Stock Options.
 
(b)           Any Option granted shall be evidenced by an Award Agreement which
shall:
 


 
(i)
specify the number of Shares covered by the Option;

 
 
(ii)
specify the Exercise Price;

 
 
(iii)
specify the Exercise Period;

 
 
(iv)
specify the Vesting Date; and

 
 
(v)
contain such other terms and conditions not inconsistent with the Plan as the
Committee may, in its discretion, prescribe.

 
Section 5.2   Size of Option.
 
Subject to the restrictions of the Plan, the number of Shares as to which a
Participant may be granted Options shall be determined by the Committee, in its
discretion.


Section 5.3   Exercise Price.
 
The price per Share at which an Option may be exercised shall be determined by
the Committee, in its discretion, provided, however, that the Exercise Price
shall not be less than the Fair Market Value of a Share on the date on which the
Option is granted.
 

 
6


 
Section 5.4   Exercise Period.
 
 
The Exercise Period during which an Option may be exercised shall commence on
the Vesting Date.  It shall expire on the earliest of:


 
(a)           the date specified by the Committee in the Award Agreement;
 
     (b)          the last day of the three-month period commencing on the date
of the Participant's termination of Service, other than on account of death,
Disability or a Termination for Cause;
 
(c)           the last day of the one-year period commencing on the date of the
Participant's termination of Service due to death or Disability;
 
(d)           as of the time and on the date of the Participant's termination of
Service due to a Termination for Cause; or
 
(e)           the last day of the ten-year period commencing on the date on
which the Option was granted.
 
An Option that remains unexercised at the close of business on the last day of
the Exercise Period shall be canceled without consideration at the close of
business on that date.


 
Section 5.5   Vesting Date.
 
(a)           The Vesting Date for each Option Award shall be determined by the
Committee and specified in the Award Agreement.
 
(b)           Unless otherwise determined by the Committee and specified in the
Award Agreement:
 


        (i)    if the Participant of an Option Award terminates Service prior to
the Vesting Date for any reason other than death or Disability, any unvested
Option shall be forfeited without consideration;
 
        (ii)   if the Participant of an Option Award terminates Service prior to
the Vesting Date on account of death or Disability, the Vesting Date shall be
accelerated to the date of the Participant's termination of Service; and
 
        (iii)       if a Change in Control occurs prior to the Vesting Date of
an Option Award that is outstanding on the date of the Change in Control, the
Vesting Date shall be accelerated to the earliest date of the Change in Control.

Section 5.6   Additional Restrictions on Incentive Stock Options.
 
An Option designated by the Committee to be an Incentive Stock Option shall be
subject to the following provisions:


(a)           Notwithstanding any other provision of this Plan to the contrary,
no Participant may receive an Incentive Stock Option under the Plan if such
Participant, at the time the award is granted, owns (after application of the
rules contained in Section 424(d) of the Code) stock possessing more than ten
(10) percent of the total combined voting power of all classes of stock of the
Company or its Affiliates, unless
 
 
7


 
 
 
(i) the option price for such Incentive Stock Option is at least 110 percent of
the Fair Market Value of the Shares subject to such Incentive Stock Option on
the date of grant and (ii) such Option is not exercisable after the date five
(5) years from the date such Incentive Stock Option is granted.
 
    (b)    Each Participant who receives Shares upon exercise of an Option that
is an Incentive Stock Option shall give the Company prompt notice of any sale of
Shares prior to a date which is two years from the date the Option was granted
or one year from the date the Option was exercised.  Such sale shall disqualify
the Option as an Incentive Stock Option.
 
    (c)    The aggregate Fair Market Value (determined with respect to each
Incentive Stock Option at the time such Incentive Stock Option is granted) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under this Plan or any
other plan of the Company or an Affiliate) shall not exceed $100,000.
 
    (d)    Any Option under this Plan which is designated by the Committee as an
Incentive Stock Option but fails, for any reason, to meet the foregoing
requirements shall be treated as a Non-Qualified Stock Option.
 
Section 5.7   Method of Exercise.
 
(a)           Subject to the limitations of the Plan and the Award Agreement, an
Option Holder may, at any time on or after the Vesting Date and during the
Exercise Period, exercise his or her right to purchase all or any part of the
Shares to which the Option relates; provided, however, that the minimum number
of Shares which may be purchased at any time shall be 100, or, if less, the
total number of Shares relating to the Option which remain un-purchased.  An
Option Holder shall exercise an Option to purchase Shares by:


 
 
(i)
giving written notice to the Committee, in such form and manner as the Committee
may prescribe, of his or her intent to exercise the Option;

 
 
(ii)
delivering to the Committee full payment for the Shares as to which the Option
is to be exercised; and

 
 
(iii)
satisfying such other conditions as may be prescribed in the Award Agreement.

 
(b)           The Exercise Price of Shares to be purchased upon exercise of any
Option shall be paid in full:


 
 
(i)
in cash (by certified or bank check or such other instrument as the Company may
accept); or

 
 
(ii)
if and to the extent permitted by the Committee, in the form of Shares already
owned by the Option Holder having an aggregate Fair Market Value on the date the
Option is exercised equal to the aggregate Exercise Price to be paid; or

 
 
(iii)
by a combination thereof.

 
 
Payment for any Shares to be purchased upon exercise of an Option may also be
made by delivering a properly executed exercise notice to the Company, together
with a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds to pay the purchase price and
applicable tax withholding amounts (if any), in which event the Shares acquired
shall be delivered to the broker promptly following receipt of payment.
 
 
8


 
 
 
(c)           When the requirements of this Section have been satisfied, the
Committee shall take such action as is necessary to cause the issuance of a
stock certificate evidencing the Option Holder's ownership of such Shares. The
Person exercising the Option shall have no right to vote or to receive
dividends, nor have any other rights with respect to the Shares, prior to the
date the Shares are transferred to such Person on the stock transfer records of
the Company, and no adjustments shall be made for any dividends or other rights
for which the record date is prior to the date as of which the transfer is
effected.

 
Section 5.8   Limitations on Options.
 
(a)           An Option by its terms shall not be transferable by the Option
Holder other than by will or the laws of descent and distribution, or pursuant
to the terms of a Qualified Domestic Relations Order, and shall be exercisable,
during the life of the Option Holder, only by the Option Holder or an alternate
payee designated pursuant to such a Qualified Domestic Relations Order;
provided, however, that a Participant may, at any time at or after the grant of
a Non-Qualified Stock Option under the Plan, apply to the Committee for approval
to transfer all or any portion of such Non-Qualified Stock Option which is then
unexercised to such Participant's Family Member. The Committee may approve or
withhold approval of such transfer in its sole and absolute discretion. If such
transfer is approved, it shall be effected by written notice to the Company
given in such form and manner as the Committee may prescribe and actually
received by the Company prior to the death of the person giving it. Thereafter,
the transferee shall have, with respect to such Non-Qualified Stock Option, all
of the rights, privileges and obligations which would attach thereunder to the
Participant. If a privilege of the Option depends on the life, Service or other
status of the Participant, such privilege of the Option for the transferee shall
continue to depend upon the life, Service or other status of the Participant.
The Committee shall have full and exclusive authority to interpret and apply the
provisions of the Plan to transferees to the extent not specifically addressed
herein.
 
(b)           The Company's obligation to deliver Shares with respect to an
Option shall, if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Option Holder to whom such
Shares are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law. It may be provided that any such representation shall become
inoperative upon a registration of the Shares or upon the occurrence of any
other event eliminating the necessity of such representation. The Company shall
not be required to deliver any Shares under the Plan prior to:
 
        (i)           the admission of such Shares to listing on any stock
exchange or trading on any automated quotation system on which Shares may then
be listed or traded; or
 
 
(ii)
the completion of such registration or other qualification under any state or
federal law, rule or regulation as the Committee shall determine to be necessary
or advisable.

 
 
(c)           An Option Holder may designate a Beneficiary to receive any
Options that may be exercised after his death. Such designation and any change
or revocation of such designation shall be made in writing in the form and
manner prescribed by the Committee. In the event that the designated Beneficiary
dies prior to the Option Holder, or in the event that no Beneficiary has been
designated, any Options that may be exercised following the Option Holder's
death shall be transferred to the Option Holder's estate. If the Option Holder
and his or her Beneficiary shall die in circumstances that cause the Committee,
in its discretion, to be uncertain which shall have been the first to die, the
Option Holder shall be deemed to have survived the Beneficiary.


Section 5.9   Prohibition Against Option Repricing.
 
Except as provided in Section 9.3, neither the Committee nor the Board shall
have the right or authority following the grant of an Option pursuant to the
Plan to amend or modify the Exercise Price of any such Option, or to cancel the
Option at a time when the Exercise Price is less than the Fair Market Value of
the Shares, in exchange for another Option or Award.
 
 
9


 
 

 
 
ARTICLE VI
STOCK APPRECIATION RIGHTS
 
Section 6.1   Grant of Stock Appreciation Rights.
 
(a)           The Committee may, in its discretion, grant to a Participant a
Stock Appreciation Right, subject to the limitations of the Plan, including
Section 3.4 above.  A Stock Appreciation Right must be designated as either a
tandem Stock Appreciation Right or a stand-alone Stock Appreciation Right and,
if not so designated, shall be deemed to be a stand-alone Stock Appreciation
Right.  A tandem Stock Appreciation Right may only be granted at the same time
as the Option to which it relates.  The exercise of a tandem Stock Appreciation
Right shall cancel the related Option for a like number of Shares and the
exercise of a related Option shall cancel a tandem Stock Appreciation Right for
a like number of Shares.
 
(b)           Any Stock Appreciation Right granted shall be evidenced by an
Award Agreement which shall:


 
(i)           specify the number of Shares covered by the Stock Appreciation
Right;
 
(ii)           specify the Exercise Price;
 
(iii)           specify the Exercise Period;
 
(iv)           specify the Vesting Date;
 
(v)           specify that the Stock Appreciation Right shall be settled in
Shares; and
 
(vi)           contain such other terms and conditions not inconsistent with the
Plan as the Committee may, in its discretion, prescribe.
 
Section 6.2   Size of Stock Appreciation Right.
 
Subject to the restrictions of the Plan, the number of Shares as to which a
Participant may be granted Stock Appreciation Rights shall be determined by the
Committee, in its discretion.

 
Section 6.3   Exercise Price.
 
The price per Share at which a Stock Appreciation Right may be exercised shall
be determined by the Committee, in its discretion, provided, however, that the
Exercise Price shall not be less than the Fair Market Value of a Share on the
date on which the Stock Appreciation Right is granted.


Section 6.4   Exercise Period.
 
The Exercise Period during which a Stock Appreciation Right may be exercised
shall commence on the Vesting Date.  It shall expire on the earliest of:


(a)           the date specified by the Committee in the Award Agreement;
 
 
(b)
the last day of the three-month period commencing on the date of the
Participant's termination of Service, other than on account of death, Disability
or a Termination for Cause;

 
 
10


 
 
 
(c)           the last day of the one-year period commencing on the date of the
Participant's termination of Service due to death or Disability;
 
(d)           as of the time and on the date of the Participant's termination of
Service due to a Termination for Cause; or
 
(e)           the last day of the ten-year period commencing on the date on
which the Stock Appreciation Right was granted.
 
A Stock Appreciation Right that remains unexercised at the close of business on
the last day of the Exercise Period shall be canceled without consideration at
the close of business on that date.

 
Section 6.5   Vesting Date.
 
(a)           The Vesting Date for each Stock Appreciation Right Award shall be
determined by the Committee and specified in the Award Agreement.
 
(b)           Unless otherwise determined by the Committee and specified in the
Award Agreement:
 


(i)           if the Participant of a Stock Appreciation Right Award terminates
Service prior to the Vesting Date for any reason other than death or Disability,
any unvested Award shall be forfeited without consideration;
 
(ii)           if the Participant of a Stock Appreciation Right Award terminates
Service prior to the Vesting Date on account of death or Disability, the Vesting
Date shall be accelerated to the date of the Participant's termination of
Service; and
 
(iii)           if a Change in Control occurs prior to the Vesting Date of a
Stock Appreciation Right Award that is outstanding on the date of the Change in
Control, the Vesting Date shall be accelerated to the earliest date of the
Change in Control.
 
Section 6.6   Method of Exercise.
 
(a)           Subject to the limitations of the Plan and the Award Agreement, a
Participant may, at any time on or after the Vesting Date and during the
Exercise Period, exercise his or her Stock Appreciation Right as to all or any
part of the Shares to which the Stock Appreciation Right relates; provided,
however, that the minimum number of Shares as to which a Stock Appreciation
Right may be exercised shall be 100, or, if less, the total number of Shares
relating to the Stock Appreciation Right which remain unexercised. A Stock
Appreciation Right Holder shall exercise a Stock Appreciation Right by:

(i)           giving written notice to the Committee, in such form and manner as
the Committee may prescribe, of his or her intent to exercise the Stock
Appreciation Right; and
 
 
(ii)
satisfying such other conditions as may be prescribed in the Award Agreement.

 
    (b)           When the requirements of this Section have been satisfied, the
Committee shall take such action as is necessary to cause the remittance to the
Stock Appreciation Right Holder (or, in the event of his or her death, his or
her Beneficiary) of a number of Shares with an aggregate Fair Market Value equal
to the excess (if any) of (i) the Fair Market Value of a Share on the date of
exercise over (ii) the Exercise Price per Share, times the number of Stock
Appreciation Rights exercised.  The Person exercising the Stock Appreciation
Right shall have no right to vote or to receive dividends, nor have any other
rights with respect to the Shares, prior to the date the Shares are transferred
to such Person on the stock transfer records of the Company, and no adjustments
shall be made for any dividends or other rights for which the record date is
prior to the date as of which the transfer is effected.


 
11


 
 
Section 6.7   Limitations on Stock Appreciation Rights.
 
 
(a)           A Stock Appreciation Right by its terms shall not be transferable
by the Stock Appreciation Right Holder other than by will or the laws of descent
and distribution, or pursuant to the terms of a Qualified Domestic Relations
Order, and shall be exercisable, during the life of the Stock Appreciation Right
Holder, only by the Stock Appreciation Right Holder or an alternate payee
designated pursuant to such a Qualified Domestic Relations Order; provided,
however, that a Participant may, at any time at or after the grant of a Stock
Appreciation Right under the Plan, apply to the Committee for approval to
transfer all or any portion of such Stock Appreciation Right which is then
unexercised to such Participant's Family Member. The Committee may approve or
withhold approval of such transfer in its sole and absolute discretion. If such
transfer is approved, it shall be effected by written notice to the Company
given in such form and manner as the Committee may prescribe and actually
received by the Company prior to the death of the person giving it. Thereafter,
the transferee shall have, with respect to such Stock Appreciation Right, all of
the rights, privileges and obligations which would attach thereunder to the
Participant. If a privilege of the Stock Appreciation Right depends on the life,
Service or other status of the Participant, such privilege of the Stock
Appreciation Right for the transferee shall continue to depend upon the life,
Service or other status of the Participant. The Committee shall have full and
exclusive authority to interpret and apply the provisions of the Plan to
transferees to the extent not specifically addressed herein.
 
(b)           The Company's obligation to deliver Shares with respect to a Stock
Appreciation Right shall, if the Committee so requests, be conditioned upon the
receipt of a representation as to the investment intention of the Stock
Appreciation Right Holder to whom such Shares are to be delivered, in such form
as the Committee shall determine to be necessary or advisable to comply with the
provisions of applicable federal, state or local law. It may be provided that
any such representation shall become inoperative upon a registration of the
Shares or upon the occurrence of any other event eliminating the necessity of
such representation. The Company shall not be required to deliver any Shares
under the Plan prior to:


 
(i)           the admission of such Shares to listing on any stock exchange or
trading on any automated quotation system on which Shares may then be listed or
traded; or
 
 
(ii)
the completion of such registration or other qualification under any state or
federal law, rule or regulation as the Committee shall determine to be necessary
or advisable.

 
 
(c)           A Stock Appreciation Right Holder may designate a Beneficiary to
receive any Stock Appreciation Right that may be exercised after his death. Such
designation and any change or revocation of such designation shall be made in
writing in the form and manner prescribed by the Committee. In the event that
the designated Beneficiary dies prior to the Stock Appreciation Right Holder, or
in the event that no Beneficiary has been designated, any Stock Appreciation
Rights that may be exercised following the Stock Appreciation Right Holder's
death shall be transferred to the Stock Appreciation Right Holder's estate. If
the Stock Appreciation Right Holder and his or her Beneficiary shall die in
circumstances that cause the Committee, in its discretion, to be uncertain which
shall have been the first to die, the Stock Appreciation Right Holder shall be
deemed to have survived the Beneficiary.

 
Section 6.8   Prohibition Against Stock Appreciation Right Repricing.
 
Except as provided in Section 9.3, neither the Committee nor the Board shall
have the right or authority following the grant of a Stock Appreciation Right
pursuant to the Plan to amend or modify the Exercise Price of any such Stock
Appreciation Right or to cancel the Stock Appreciation Right at a time when the
Exercise Price is less than the Fair Market Value of the Shares, in exchange for
another Stock Appreciation Right or Award.


 
 
12


 
 
 
ARTICLE VII
 
RESTRICTED STOCK AWARDS
 
Section 7.1                                In General.
 
 
(a)           Each Restricted Stock Award shall be evidenced by an Award
Agreement which shall specify, subject to the limitations of the Plan, including
Section 3.4 above:


 
(i)           the number of Shares or Share Units covered by the Restricted
Stock Award;
 
(ii)           the amount, if any, which the Participant shall be required to
pay to the Company in consideration for the issuance of such Shares or Share
Units;
 
(iii)           the date of grant of the Restricted Stock Award;
 
(iv)           the Vesting Date for the Restricted Stock Award;
 
(v)           as to Restricted Stock Awards awarding Shares, the rights of the
Participant with respect to dividends, voting rights and other rights and
preferences associated with such Shares; and
 
(vi)           as to Restricted Stock Awards awarding Share Units, the rights of
the Participant with respect to attributes of the Share Units which are the
equivalent of dividends and other rights and preferences associated with Shares
and the circumstances, if any, prior to the Vesting Date pursuant to which Share
Units shall be converted to Shares;
 
 
and contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe.
 
(b)           All Restricted Stock Awards consisting of Shares shall be in the
form of issued and outstanding Shares that shall be registered in the name of
the Participant and held by the Committee, together with an irrevocable stock
power executed by the Participant in favor of the Committee or its designee,
pending the vesting or forfeiture of the Restricted Stock Award.  The
certificates evidencing the Shares shall at all times prior to the applicable
Vesting Date bear the following legend:


 
The common stock evidenced hereby is subject to the terms of an Award Agreement
between Sound Financial, Inc. and [Name of Participant] dated [Award Date] made
pursuant to the terms of the Sound Financial, Inc. 2008 Equity Incentive Plan,
copies of which are on file at the executive offices of Sound Financial, Inc.
and may not be sold, encumbered, hypothecated or otherwise transferred, except
in accordance with the terms of such Plan and Award Agreement.
 
or such other restrictive legend as the Committee, in its discretion, may
specify.
 
(c)           Unless otherwise set forth in the Award Agreement, a Restricted
Stock Award by its terms shall not be transferable by the Participant other than
by will or by the laws of descent and distribution, and the Shares distributed
pursuant to such Award shall be distributable, during the lifetime of the
Participant, only to the Participant.
 
 
13



 
 
Section 7.2   Vesting Date.
 
(a)           The Vesting Date for each Restricted Stock Award shall be
determined by the Committee and specified in the Award Agreement.
 
(b)           Unless otherwise determined by the Committee and specified in the
Award Agreement:

 
(i)           if the Participant of a Restricted Stock Award terminates Service
prior to the Vesting Date for any reason other than death or Disability, any
unvested Shares or Share Units shall be forfeited without consideration;
 
 
(ii)
if the Participant of a Restricted Stock Award terminates Service prior to the
Vesting Date on account of death or Disability, the Vesting Date shall be
accelerated to the date of termination of the Participant's Service with the
Company; and

 
(iii)           if a Change in Control occurs prior to the Vesting Date of a
Restricted Stock Award that is outstanding on the date of the Change in Control,
the Vesting Date shall be accelerated to the earliest date of the Change in
Control.
 
Section 7.3   Dividend Rights.
 
Unless otherwise set forth in the Award Agreement, any dividends or
distributions declared and paid with respect to Shares subject to a Restricted
Stock Award, whether or not in cash, or an equivalent amount in the case of a
Restricted Stock Award awarding Share Units, shall be paid to the Participant at
the same time they are paid to all other shareholders of the Company.

 
Section 7.4   Voting Rights.
 
Unless otherwise set forth in the Award Agreement, voting rights appurtenant to
the Shares subject to the Restricted Stock Award shall be exercised by the
Participant.

 
Section 7.5   Designation of Beneficiary.
 
A Participant who has received a Restricted Stock Award may designate a
Beneficiary to receive any unvested Shares or Shares distributed in satisfaction
of any unvested Share Units that become vested on the date of the Participant's
death.  Such designation (and any change or revocation of such designation)
shall be made in writing in the form and manner prescribed by the Committee.  In
the event that the Beneficiary designated by a Participant dies prior to the
Participant, or in the event that no Beneficiary has been designated, any vested
Shares that become available for distribution on the Participant's death shall
be paid to the executor or administrator of the Participant's estate.


Section 7.6   Manner of Distribution of Awards.
 
The Company's obligation to deliver Shares with respect to a Restricted Stock
Award shall, if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Participant or Beneficiary
to whom such Shares are to be delivered, in such form as the Committee shall
determine to be necessary or advisable to comply with the provisions of
applicable federal, state or local law. It may be provided that any such
representation shall become inoperative upon a registration of the Shares or
upon the occurrence of any other event eliminating the necessity of such
representation. The Company shall not be required
 
 
14


 
 
 
to deliver any Shares under the Plan prior to (i) the admission of such Shares
to listing on any stock exchange or trading on any automated quotation system on
which Shares may then be listed or traded, or (ii) the completion of such
registration or other qualification under any state or federal law, rule or
regulation as the Committee shall determine to be necessary or advisable.


 
ARTICLE VIII
SPECIAL TAX PROVISION
 
Section 8.1   Tax Withholding Rights.
 
Where any Person is entitled to receive Shares, the Company shall have the right
to require such Person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the minimum amount required to be withheld.


 
ARTICLE IX
AMENDMENT AND TERMINATION
 
Section 9.1   Termination
 
The Board may suspend or terminate the Plan in whole or in part at any time
prior to the tenth anniversary of the Effective Date by giving written notice of
such suspension or termination to the Committee.  Unless sooner terminated, the
Plan shall terminate automatically on the tenth anniversary of the Effective
Date.  In the event of any suspension or termination of the Plan, all Awards
previously granted under the Plan that are outstanding on the date of such
suspension or termination of the Plan shall remain outstanding and exercisable
for the period and on the terms and conditions set forth in the Award Agreements
evidencing such Awards.

 
Section 9.2   Amendment.
 
The Board may amend or revise the Plan in whole or in part at any time;
provided, however, that, to the extent required to comply with Section 162(m) of
the Code or the corporate governance standards imposed under the listing or
trading requirements imposed by any national securities exchange or automated
quotation system on which the Company lists or seeks to list or trade Shares, no
such amendment or revision shall be effective if it amends a material term of
the Plan unless approved by the holders of a majority of the votes cast on a
proposal to approve such amendment or revision.  To the extent OTS regulations
are changed subsequent to the Effective Date, the Board shall have the right but
not the obligation, to amend or revise the Plan without shareholder approval to
conform to the revised regulations.
 
Section 9.3   Adjustments in the Event of Business Reorganization.
 
In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, exchange of Shares or other
securities, stock dividend or other special and nonrecurring dividend or
distribution (whether in the form of cash, securities or other property),
liquidation, dissolution, or other similar corporate transaction or event,
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Participants under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of:

 
(i)           the number and kind of securities deemed to be available
thereafter for grants of Awards in the aggregate to all Participants;
 
 
15


 
 
 
 
(ii)
the number and kind of securities that may be delivered or deliverable in
respect of outstanding Awards; and

 
(iii)           the Exercise Price of Options and Stock Appreciation Rights.
 
 
In addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including, without
limitation, cancellation of Awards in exchange for the in-the-money value, if
any, of the vested portion thereof, or substitution of Awards using stock of a
successor or other entity) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence)
affecting the Company or any Affiliate or the financial statements of the
Company or any Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles.


 
ARTICLE X
MISCELLANEOUS
 
Section 10.1    Status as an Employee Benefit Plan.
 
This Plan is not intended to satisfy the requirements for qualification under
Section 401(a) of the Code or to satisfy the definitional requirements for an
"employee benefit plan" under Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended. It is intended to be a non-qualified incentive
compensation program that is exempt from the regulatory requirements of the
Employee Retirement Income Security Act of 1974, as amended. The Plan shall be
construed and administered so as to effectuate this intent.

 
Section 10.2   No Right to Continued Employment.
 
Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or Committee with respect to the Plan shall be held or
construed to confer upon any Participant any right to a continuation of his or
her position as a director, advisory director or employee of the Company.  The
Company reserves the right to remove any participating member of the Board or
dismiss any Participant or otherwise deal with any Participant to the same
extent as though the Plan had not been adopted.

 
Section 10.3   Construction of Language.
 
Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to an Article or Section number shall refer to an
Article or Section of this Plan unless otherwise indicated.
 
Section 10.4   Governing Law.
 
The Plan shall be construed, administered and enforced according to the laws of
the State of Washington without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law. The
federal and state courts located in the County or contiguous counties in which
the Company's headquarters are located shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Award granted under this Plan, the Participant, and any other
person claiming any rights under the Plan, agrees to submit himself, and any
such legal action as he shall bring under the Plan, to the sole jurisdiction of
such courts for the adjudication and resolution of any such disputes.

 
Section 10.5   Headings.
 
The headings of Articles and Sections are included solely for convenience of
reference.  If there is any conflict between such headings and the text of the
Plan, the text shall control.
 
 
16


 

 
 
Section 10.6   Non-Alienation of Benefits.
 
The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities, engagements or torts.

 
Section 10.7   Notices.
 
Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
delivered personally or three (3) days after mailing if mailed, postage prepaid,
by registered or certified mail, return receipt requested, addressed to such
party at the address listed below, or at such other address as one such party
may by written notice specify to the other party:
 
(a)      If to the Committee:
 
Sound Financial, Inc.
2005 5th Avenue, Suite 200
Seattle, Washington 98121
Attention:  Corporate Secretary
 
(b)           If to a Participant, to such person's address as shown in the
Company's records.


 
Section 10.8   Approval of Shareholders.
 
The Plan shall be subject to approval by the Company's shareholders within
twelve (12) months before or after the date the Board adopts the Plan.
 

 
17

